                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 18-cv-02286-PAB-SKC

ZVELO, INC.,

       Plaintiff,

v.

CHECK POINT SOFTWARE TECHNOLOGIES, LTD.,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter is before the Court on Defendant Check Point Software

Technologies, Ltd.’s Motion to Dismiss [Docket No. 28]. The Court has jurisdiction

under 28 U.S.C. §§ 1331 and 1367.

I. BACKGROUND

       This case arises out of a dispute over the alleged misappropriation of trade

secrets. Plaintiff zvelo, Inc. is a technology company that offers to customers a

database of categorized website addresses, or Uniform Resource Locators (“URLs”),

for purposes of domain name filtering, content filtering, parental controls, content

categorization, and other purposes. Docket No. 1 at 3, ¶ 12. T his type of technology

allows companies to filter or block access to certain websites on the companies’

computers. Id. at 2, ¶ 7. Because websites differ so widely, filtering websites based on

form or content can be difficult. Id., ¶ 8. Thus, plaintiff’s database assigns categories

to each unique URL, such as “news” or “malicious software” so that users can filter or
block websites based on category. Id. at 2-3, ¶¶ 8-9. Plaintiff also compiles data about

URLs that are actively visited to keep its database up-to-date on active and inactive

websites. Id. at 3-4, ¶ 14. Plaintiff calls this knowledge of active websites the “zvelo

Active Web,” which, along with the categorizations of the URLs, makes up plaintiff’s

database. Id. at 4, ¶ 15. Plaintiff contends its database is unique and valuable

intellectual property that would be challenging for another company to recreate. Id. at

3-4, ¶ 14.

       Defendant Check Point Software Technologies, Ltd. is a company located in

Israel that offers products and services that provide URL filtering functionality. Id. at 1,

¶ 2; id. at 8, ¶ 41. Plaintiff alleges that defendant’s products and services have illegally

used plaintiff’s database and the proprietary information contained therein, resulting in

trade secret misappropriation. Id. at 8-9, ¶¶ 42-43.

       Plaintiff filed this lawsuit on September 5, 2018, raising claims of (1) trade secret

misappropriation under the Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836, et

seq., (2) trade secret misappropriation under the Colorado Uniform Trade Secrets Act,

Colo. Rev. Stat. § 7-74-101, et seq., and (3) unjust enrichment. Docket No. 1 at 9-13.

Plaintiff also seeks injunctive relief. Id. at 14. On February 8, 2019, defendant filed a

motion to dismiss for lack of personal jurisdiction and for failure to state a claim under

Rules 12(b)(2) and 12(b)(6) of the Federal Rules of Civil Procedure, respectively.

Docket No. 28. Plaintiff filed a response, Docket No. 37, to which defendant replied.

Docket No. 46. The Court will first address the threshold question of whether it has

personal jurisdiction over defendant. U.S. v. Botefuhr, 309 F.3d 1263, 1270 (10th Cir.



                                              2
2002).

II. LEGAL STANDARD – PERSONAL JURISDICTION

         The purpose of a motion to dismiss under Rule 12(b)(2) is to determine whether

a court has personal jurisdiction over a defendant. The plaintiff bears the burden of

establishing personal jurisdiction. Rambo v. Am. S. Ins. Co., 839 F.2d 1415, 1417 (10th

Cir. 1988). A plaintiff can satisfy its burden by making a prima facie showing. Dudnikov

v. Chalk & Vermilion Fine Arts, Inc., 514 F.3d 1063, 1070 (10th Cir. 2008). T he court

will accept the well-pleaded allegations of the complaint as true in determining whether

plaintiff has made a prima facie showing that personal jurisdiction exists. AST Sports

Sci., Inc. v. CLF Distribution Ltd., 514 F.3d 1054, 1057 (10th Cir. 2008). If the presence

or absence of personal jurisdiction can be established by reference to the complaint,

the court need not look further. Id. The plaintiff, however, may also make this prima

facie showing by putting forth evidence that, if proven to be true, would support

jurisdiction over the defendant. Dudnikov, 514 F.3d at 1070. “[A]ny factual disputes in

the parties’ affidavits must be resolved in plaintiffs’ favor.” Id.

III. ANALYSIS

         In establishing whether a federal court has personal jurisdiction over a

defendant, “the court must determine (1) whether the applicable statute potentially

confers jurisdiction by authorizing service of process on the defendant and (2) whether

the exercise of jurisdiction comports with due process.” Trujillo v. Williams, 465 F.3d

1210, 1217 (10th Cir. 2006) (quoting Peay v. BellSouth Med. Assistance Plan, 205 F.3d

1206, 1209 (10th Cir. 2000)). The Colorado long-arm statute has been construed to



                                               3
extend jurisdiction to the full extent permitted by the Constitution, so the jurisdictional

analysis here reduces to a single inquiry of whether jurisdiction offends due process.

See Archangel Diamond Corp. v. Lukoil, 123 P.3d 1187, 1193 (Colo. 2005). Personal

jurisdiction comports with due process where a defendant has minimum contacts with

the forum state and where those contacts are such that assuming jurisdiction does not

offend “traditional notions of fair play and substantial justice.” Int’l Shoe Co. v. Wash.,

326 U.S. 310, 316 (1945). Minimum contacts may be established under the doctrines

of general jurisdiction or specific jurisdiction. Shaw v. Vircurex, No. 18-cv-00067-PAB-

SKC, 2019 WL 2636271, at *2 (D. Colo. Feb. 21, 2019). Plaintif f argues that the Court

has specific personal jurisdiction over defendant. Docket No. 37 at 2. In the

alternative, plaintiff contends that personal jurisdiction is proper under Rule 4(k)(2) of

the Federal Rules of Civil Procedure. Id. at 4.

       A. Specific Jurisdiction

       Specific jurisdiction is present only if the lawsuit “aris[es] out of or relat[es] to the

defendant’s contacts with the forum.” Bristol-Myers Squibb Co. v. Superior Court of

Calif., San Francisco Cty., 137 S. Ct. 1773, 1780 (2017). The specific jurisdiction

analysis is two-fold. First, the Court must determine whether a defendant has such

minimum contacts with Colorado that the defendant “should reasonably anticipate being

haled into court” here. World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297

(1980). Within this inquiry, the Court must determine whether the defendant

purposefully directed its activities at residents of the forum, Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 472 (1985), and whether plaintiff’s claim arises out of or



                                               4
results from “actions by . . . defendant . . . that create a substantial connection w ith the

forum State.” Asahi Metal Indus. Co. v. Superior Court of Cal., 480 U.S. 102, 109

(1987) (internal quotations omitted). Second, if defendant’s actions create sufficient

minimum contacts, the Court must consider whether the exercise of personal

jurisdiction over defendant offends “traditional notions of fair play and substantial

justice.” Id. at 105. This latter inquiry requires a determination of whether the Court’s

exercise of personal jurisdiction over the defendant is “reasonable” in light of the

circumstances of the case. Id.

       Plaintiff argues that defendant has the requisite minimum contacts with Colorado

because defendant “purposefully directed marketing and sales for its URL Filtering

Software Blade in the United States,” “willingly acknowledges that it has used [a] U.S.-

based wholly-owned subsidiary” as a distributor for its products and services, and

“admits that it sells its URL Filtering Software Blade to end-users in the United States

through third-party resellers or distributors.” Docket No. 37 at 2-3. Further, plaintiff

states that defendant “does not claim that it, its resellers, or its distributors make any

effort to exclude Colorado from their sale efforts.” Id. at 3.

       Plaintiff’s argument misses the mark. The relevant inquiry is not whether

defendant has minimum contacts with the United States in general and, incidentally,

Colorado, but whether defendant has “purposefully availed itself of the privilege of

conducting activities within the forum State or [has] purposefully directed its conduct

into the forum State.” Bristol-Myers Squibb, 137 S. Ct. at 1785 (internal quotation

marks and alteration marks omitted). “A defendant has ‘purposefully directed’ its

activities at Colorado or its residents when it has (1) taken intentional action, (2) that

                                              5
was expressly aimed at Colorado, (3) with the knowledge that the brunt of the injury

from the action would be felt in Colorado.” Pandaw Am. Inc., v. Pandaw Cruises India

Pvt. Ltd., 842 F. Supp. 2d 1303, 1309-10 (D. Colo. 2012) (citing Dudnikov, 514 F.3d at

1071). Plaintiff’s allegations fail to plead an intentional action that was expressly aimed

at Colorado. Allegations that defendant directed its activities at the United States

generally are insufficient to establish that defendant took intentional action that was

expressly aimed at Colorado such that defendant is subject to personal jurisdiction in

Colorado courts. See J. McIntyre Machinery, Ltd. v. Nicastro, 564 U.S. 873, 885-86

(2011) (finding no personal jurisdiction in New Jersey court where the defendant had

“directed marketing and sales efforts at the United States,” but plaintiff had “not

established that [defendant] engaged in conduct purposefully directed at New Jersey”);

see also id. at 888-89 (Breyer, J., concurring) (declining to join in “rule of broad

applicability,” but finding that, under the facts of the case – where there was no

evidence of regular course of sales in New Jersey, no evidence of state-specific

advertising or marketing, and no evidence of specific effort to sell in New Jersey – the

exercise of personal jurisdiction in New Jersey court was improper).

       Plaintiff has presented no evidence of a specific effort on the part of defendant

to target Colorado. Plaintiff argues that defendant’s website “is purposefully equipped

to communicate with Colorado residents, offering ‘Colorado’ in a drop-down menu” so

that users can provide their address to defendant to purchase its products or services,

and “touts on its website that it has offices in numerous U.S. states, including

Colorado.” Docket No. 37 at 3. But “[t]he maintenance of a web site does not in and of

itself subject the owner or operator to personal jurisdiction, even for actions relating to

                                              6
the site, simply because it can be accessed by residents of the forum state.” Shrader v.

Biddinger, 633 F.3d 1235, 1241 (10th Cir. 2011). Rather, the Court m ust look at

whether there was an intentional act expressly aimed at the forum state that was

performed with knowledge that the brunt of the injury would be felt in that state. Id. at

1240.

        The Court finds that defendant’s maintenance of its website does not constitute

such an intentional act. The fact that a user can select Colorado from a drop-down

menu when inputting an address into the website is insufficient to confer personal

jurisdiction upon defendant absent an allegation that Colorado residents were

specifically targeted in some way. See Boppy Co. v. Luvee Prods. Corp., No. 04-MSK-

320, 2004 WL 2608265, at *4 (D. Colo. May 25, 2004) (“[T]he Court notes that many

cases recognize that the ‘purposeful’ element is not satisfied by an interactive website

that is generally available to persons nationwide (much less worldwide) but which does

not specifically target residents of the forum state to a degree greater than any other

users.”). The complaint does not allege that the website contained Colorado-specific

information or that it targeted Colorado residents more so than residents of other states.

See Docket No. 1. Rather, plaintiff alleges that defendant’s website is “purposefully

equipped” to communicate with Colorado residents. Docket No. 37 at 3. But the f act

that Colorado residents can interact with defendant’s website does not subject

defendant to the personal jurisdiction of the state. To hold otherwise would be to allow

defendant to be haled into court in any jurisdiction in which a resident could access and

use defendant’s website, which would improperly “resemble[] a loose and spurious form



                                             7
of general jurisdiction,” Bristol-Myers Squibb, 137 S. Ct. at 1781, and would offend the

“traditional notions of fair play and substantial justice.” Asahi, 480 U.S. at 105. Under

these facts, the Court cannot conclude that def endant, through its website, engaged in

an intentional act deliberately aimed at the forum state so as to render it subject to

Colorado’s personal jurisdiction.

       Finally, plaintiff’s argument that the Court has specific personal jurisdiction over

defendant because defendant lists a Colorado office on its website is unavailing.

Beyond a cursory statement that its “cause of action arises out of the sale or offering for

sale of the infringing URL Filtering Software Blade in Colorado,” Docket No. 37 at 3,

plaintiff does not allege facts indicating that its lawsuit arises out of or relates to

defendant’s office in Colorado. See Docket Nos. 1 and 37. Plaintiff has made no

averment that defendant’s alleged misappropriation of trade secrets is somehow

connected to the Colorado office. See id. Absent such allegations, the Court cannot

find that it has personal jurisdiction here. See Morrow v. Calico Res. Corp., No. 14-cv-

03348-MEH, 2015 WL 535342, at *6 (D. Colo. Feb. 9, 2015) (finding that defendant’s

sublease of Colorado office space and work out of Colorado office were unrelated to

underlying dispute and was insufficient basis to find personal jurisdiction); see also

Asahi, 480 U.S. at 109 (specific jurisdiction is proper “where the contacts proximately

result from actions by . . . defendant . . . that create a substantial connection w ith the

forum State”). The Court finds that it does not have specific personal jurisdiction over

defendant.1

       1
       Plaintiff states in a footnote that, to the extent that defendant argues its contacts
with Colorado are insufficient, plaintiff “is entitled to jurisdictional discovery focused on

                                               8
       B. Personal Jurisdiction under Rule 4(k)(2)

       “When a plaintiff's claims arise under federal law and the defendant is not

subject to the jurisdiction of any state’s court of general jurisdiction, Rule 4(k)(2) of the

Federal Rules of Civil Procedure provides for federal long-arm jurisdiction if the plaintiff

can show that the exercise of jurisdiction comports with due process.” GCIU-Employer

Ret. Fund v. Coleridge Fine Arts, 700 F. App’x 865, 867-68 (10th Cir. 2017)

(unpublished). This rule “serves as a federal long-arm statute, which allows a district

court to exercise personal jurisdiction over a foreign defendant whose contacts with the

United States, but not with the forum state, satisfy due process.” Archangel Diamond

Corp. Liquidating Trust v. OAO Lukoil, 75 F. Supp. 3d 1343, 1360 (D. Colo. 2014)

(quoting Synthes (U.S.A.) v. G.M. Dos Reis Jr. Ind. Com De Equip. Medico, 563 F.3d

1285, 1296 (Fed. Cir. 2009)).

       Plaintiff’s lawsuit arises, in part, under DTSA. Docket No. 1 at 9. Thus, plaintiff

has satisfied the first prong of the Rule 4(k)(2) test. Pandaw, 842 F. Supp. 2d at 1311.

Next, plaintiff must demonstrate that defendant is not subject to personal jurisdiction in

any state. Fed. R. Civ. P. 4(k)(2)(A). “Rather than requiring the plaintiff to meet the



the sale of URL filtering products and services in Colorado and the relationship between
[defendant] and the entities that sell its products.” Docket No. 37 at 3, n.2. T o the
extent that this sentence could be interpreted as a m otion for jurisdictional discovery, it
fails to comply with D.COLO.LCivR 7.1(d) (“A motion shall not be included in a
response or reply to the original motion. A motion shall be filed as a separate
document.”). This alone is a sufficient basis to deny plaintiff’s request. Further, to
obtain jurisdictional discovery, a plaintiff must “present a sufficient factual predicate for
the establishment of personal jurisdiction.” St. Paul Travelers Cas. & Sur. Co. of Am. v.
Guaranty Bank and Trust Co., No. 05-cv-00968-REB-BNB, 2006 WL 1897173, at *4 (D.
Colo. July 10, 2006). Plaintiff has not done so. For these reasons, plaintif f is not
entitled to additional jurisdictional discovery.

                                              9
onerous burden of proving that the defendant is not subject to personal jurisdiction in

any of the 50 states, most circuits have taken the following approach:

       A defendant who wants to preclude the use of Rule 4(k)(2) has only to
       name some other state in which the suit could proceed. Naming a more
       appropriate state would amount to a consent to personal jurisdiction
       there. . . . If, however, the defendant contends that he cannot be sued in
       the forum state and refuses to identify any other state where suit is
       possible, then the federal court is entitled to use Rule 4(k)(2). This
       procedure makes it unnecessary to traipse through the 50 states, asking
       whether each could entertain the suit.

Pandaw, 842 F. Supp. 2d at 1311 (quoting ISI Int’l, Inc. v. Borden Ladner Gervais LLP,

256 F.3d 548, 552 (7th Cir. 2001)). 2

       “A defendant who wants to preclude the use of Rule 4(k)(2) has only to name

some other state in which the suit could proceed. Naming a more appropriate state

would amount to a consent to personal jurisdiction there. . . . If , however, the defendant

contends that he cannot be sued in the f orum state and refuses to identify any other

where suit is possible, then the federal court is entitled to use Rule 4(k)(2).” Morris v.

Khadr, 415 F. Supp. 2d 1323, 1335 (D. Utah 2006) (internal q uotation omitted).

Defendant contends that it is subject to the general jurisdiction of the courts of

California, where its United States-based subsidiary has its principal place of business.

Docket No. 46 at 4; see also Docket No. 28-1 at 2-3, ¶ 4. Because such contention

amounts to consent to personal jurisdiction in California and renders defendant subject


       2
         In Pandaw, another court in this district presumed that the Tenth Circuit would
follow this approach “[b]ecause of the widespread agreement amongst the circuits.”
842 F. Supp. 2d at 1311; see also Archangel, 75 F. Supp. 3d at 1362 (another court in
this district following the same approach). While the Tenth Circuit has not expressly
adopted this approach, it was referenced without objection in GCIU-Employer
Retirement Fund, 700 F. App’x at 868 (citing Holland Am. Line Inc v. Wärtsilä N. Am.,
Inc., 485 F.3d 450, 461 (9th Cir. 2007)).

                                             10
to jurisdiction in that state, see Qwest Commc’ns Int’l, Inc. v. Thomas, 52 F. Supp. 2d

1200, 1204 (D. Colo. 1999) (stating that one way a court may obtain personal

jurisdiction over a defendant is through defendant’s consent), the Court will not exercise

personal jurisdiction over defendant under Rule 4(k)(2). See SpaceCo Bus. Sols., Inc.

v. Mass Engineered Design, Inc., 942 F. Supp. 2d 1148, 1156 (D. Colo. 2013) (f inding

that, because defendant was subject to personal jurisdiction in Texas courts, jurisdiction

in Colorado could not be based upon Rule 4(k)(2)). For this reason, the Court w ill grant

defendant’s motion to dismiss for lack of personal jurisdiction.

IV. CONCLUSION

       For these reasons, it is

       ORDERED that Defendant Check Point Software Technologies, Ltd.’s Motion to

Dismiss [Docket No. 28] is GRANTED. It is further

       ORDERED that all claims against defendant are DISMISSED without prejudice

for lack of personal jurisdiction. It is further

       ORDERED that, within 14 days of the entry of this Order, defendant may have its

costs by filing a Bill of Costs with the Clerk of Court. It is further

       ORDERED that this case is closed.



       DATED September 30, 2019.

                                             BY THE COURT:


                                              s/Philip A. Brimmer
                                             PHILIP A. BRIMMER
                                             Chief United States District Judge


                                               11
